 

Exhibit 10.2

Silver Falcon Mining, Inc.
CONVERTIBLE PROMISSORY NOTE

Issuance Date: March 30, 2012

U.S. $566,500.00

This Convertible Promissory Note (this “Note”) is issued pursuant to the terms
of that certain Securities Purchase Agreement (the “Purchase Agreement”) of even
date herewith entered into between the Company (as defined below) and the Holder
(as defined below).

FOR VALUE RECEIVED, Silver Falcon Mining, Inc., a Delaware corporation (the
“Company”), hereby promises to pay to the order of Iliad Research and Trading,
LP, a Delaware limited partnership, or its registered assigns (the “Holder”) the
principal sum of $566,500.00 (“Original Principal Amount”), and any additional
 advances and other amounts that may accrue under the terms of this Note as set
forth herein  when due, whether upon the Maturity Date, on any Installment Date
with respect to the Installment Amount due on such Installment Date (each as
defined below), acceleration, redemption or otherwise (in each case in
accordance with the terms hereof) and to pay interest (“Interest”) on any
Outstanding Balance (as defined below) at the applicable interest rate from the
date set forth above as the Issuance Date (the “Issuance Date”) until the same
becomes due and payable, whether upon any Installment Date, the Maturity Date or
acceleration, conversion, redemption or otherwise (in each case in accordance
with the terms hereof). Certain capitalized terms used herein are defined in
Section 28.  For purposes hereof, the term “Outstanding Balance” means the
Original Principal Amount, as reduced or increased, as the case may be, pursuant
to the terms hereof for redemption, conversion or otherwise, plus any accrued
but unpaid Interest, collection and enforcements costs, and any other fees or
penalties incurred under this Note or under the Purchase Agreement.

1.

PAYMENTS OF PRINCIPAL; PREPAYMENT. On each Installment Date (which includes the
Maturity Date), the Company shall pay to the Holder an amount equal to the
Installment Amount due on such Installment Date in accordance with Section 8.
Additionally, so long as no Event of Default (as defined below) shall have
occurred, the Company may, in its sole and absolute discretion and upon giving
the Holder not less than five (5) Trading Days written notice (a “Prepayment
Notice”), pay in cash all or any portion of the Outstanding Balance at any time
prior to the Maturity Date, provided that in the event the Company elects to
prepay all or any portion of the Outstanding Balance, it shall pay to the Holder
125% of the portion of the Outstanding Balance the Company elects to prepay.

2.

INTEREST; INTEREST RATE. The Company acknowledges that the Original Principal
Amount of this Note exceeds the Purchase Price (as defined in the Purchase
Agreement) and that such excess is (a) the original issue discount and (b) the
Transaction Expenses (as defined in the Purchase Agreement), both of which shall
be fully earned and charged to the Company as of the Issuance Date and paid to
the Holder as part of the Original Principal Amount as set forth in this Note.
 Interest on the Outstanding Balance of this Note shall accrue at the rate of
eight percent (8%) per annum (subject to Section 4.2(c)). All Interest
calculations hereunder shall be computed on the basis of a 360-day year
comprised of twelve (12) thirty (30) day months, shall compound monthly and
shall be payable in accordance with the terms of this Note.  Notwithstanding any
provision to the contrary herein, in no event shall the applicable interest rate
at any time exceed the maximum interest rate allowed under applicable law. All
payments owing hereunder shall be in lawful money of the United States of
America or Conversion Shares, as provided for herein, and delivered to Holder at
the address furnished to the Company for that purpose. All payments shall be
applied first to (a) costs of collection, if any, then to (b) fees and
penalties, if any, then to (c) accrued and unpaid Interest, and thereafter to
(d) principal.




1

 

3.

CONVERSION OF NOTE. This Note shall be convertible into validly issued, fully
paid and non-assessable shares of Common Stock, on the terms and conditions set
forth in this Section 3.

3.1.

Conversion Right.

(a)

Subject to the provisions of Section 3.4, at any time or times on or after the
Issuance Date, the Holder shall be entitled to convert any portion of the
Outstanding Balance into validly issued, fully paid and non-assessable shares of
Common Stock (the “Section 3 Conversion Shares”) in accordance with Section 3.3,
calculated using the Conversion Rate (as defined below).

(b)

The Company shall not issue any fraction of a share of Common Stock upon any
conversion. All shares issuable upon each conversion of this Note shall be
aggregated for purposes of determining whether such conversion would result in
the issuance of a fractional share.  If the issuance would result in the
issuance of a fraction of a share of Common Stock, the Company shall round such
fraction of a share of Common Stock up to the nearest whole share. The Company
shall pay any and all transfer, stamp, issuance and similar taxes that may be
payable with respect to the issuance and delivery of Section 3 Conversion
Shares.

3.2.

Conversion Rate. The number of Section 3 Conversion Shares issuable hereunder
shall be determined by dividing (x) the applicable Conversion Amount by (y) the
Conversion Price (such formula is referred to as the “Conversion Rate”).

(a)

“Conversion Amount” means the portion of the Outstanding Balance to be
converted, redeemed or otherwise with respect to which this determination is
being made.

(b)

“Conversion Price” means, as of any Conversion Date or other date of
determination, $0.04, subject to adjustment as provided herein.

3.3.

Mechanics of Conversion.

(a)

Conversion Prior to Maturity Date. To convert any Conversion Amount into shares
of Common Stock on any date (a “Conversion Date”), the Holder shall deliver
(whether via email, facsimile or otherwise), for receipt on or prior to 5:00
p.m., New York time, on such date, a copy of an executed notice of conversion
substantially in the form attached hereto as Exhibit A (the “Conversion Notice”)
to the Company. If required by Section 3.3(c), within three (3) Trading Days
following a conversion of this Note as aforesaid, the Holder shall surrender
this Note to a nationally recognized overnight delivery service for delivery to
the Company (or an indemnification undertaking with respect to this Note in the
case of its loss, theft or destruction as contemplated by Section 16.2). On or
before the first (1st) Trading Day following the date of receipt of a Conversion
Notice, the Company shall transmit by facsimile or email an acknowledgment of
confirmation, in the form attached hereto as Exhibit B, of receipt of such
Conversion Notice to the Holder and the Company’s transfer agent (the “Transfer
Agent”). On or before the close of business on the third (3rd) Trading Day
following the date of receipt of a Conversion Notice (the “Delivery Date”), the
Company shall (1) if the Company is required to issue the Section 3 Conversion
Shares without a restrictive legend in accordance with the Transfer Agent Letter
and provided that the Transfer Agent is participating in The Depository Trust
Company’s (“DTC”) Fast Automated Securities Transfer Program, credit the
aggregate number of Section 3 Conversion Shares to which the Holder shall be
entitled to the Holder’s or its designee’s balance account via DTC through its
Deposit/Withdrawal at Custodian system, or (2) if the Company is required to
issue the Section 3 Conversion Shares with a restrictive legend or the Transfer
Agent is not participating in the DTC Fast Automated Securities Transfer
Program, issue and deliver (via reputable overnight courier) to the address as
specified in the Conversion Notice, a certificate, registered in the name of the
Holder or its designee, for the number of Section 3 Conversion Shares to which
the Holder shall be entitled. If this Note is physically surrendered for
conversion pursuant to Section 3.3(c) and the Outstanding Balance of this Note
is greater than the principal portion of the Conversion Amount being converted,
then the Company shall as soon as practicable and in no event later than three
(3) Business Days after receipt of this Note and at its own expense, issue and
deliver to the Holder (or its designee) a new Note (in accordance with Section
16.4)) representing the Outstanding Balance not converted. The Person or Persons
entitled to receive the shares of Common Stock issuable upon a conversion of
this Note shall be treated for all purposes as the record holder or holders of
such shares of Common Stock on the Conversion Date. In the event of a partial
conversion of this Note pursuant hereto, the principal amount converted shall be
deducted from the Installment Amount(s) relating to the Installment Date(s) as
set forth in the applicable Conversion Notice.

 

2




(b)

Company’s Failure to Timely Deliver. Failure for any reason whatsoever to issue
any portion of the Section 3 Conversion Shares to Holder by the applicable
Delivery Date in the manner required under this Note shall be a “Conversion
Failure”; provided, however, the Holder, upon written notice to the Company, may
void its Conversion Notice with respect to, and retain or have returned (as the
case may be) any portion of this Note that has not been converted pursuant to
such Conversion Notice, provided that the voiding of a Conversion Notice shall
not affect the Company’s obligations to make any payments which have accrued
prior to the date of such notice pursuant to this Section 3.3(b) or otherwise.
Notwithstanding the foregoing, a Conversion Failure shall not exist to the
extent Section 3 Conversion Shares are not issued by the Company in order to
comply with the limitations set forth in Section 3.4 hereof. Upon a Conversion
Failure (unless Holder elects to void the Conversion Notice), in addition to
such failure being considered an Event of Default hereunder, for purposes of
Section 7.1 the Company shall also be deemed to have issued the Section 3
Conversion Shares to Holder on the applicable date and pursuant to the terms set
forth in this Section 3, with Holder entitled to all the rights and privileges
associated with such deemed issued shares (the “Deemed Conversion Issuance”).  

(c)

Registration; Book-Entry. The Company shall maintain a register (the “Register”)
for the recordation of the name and address of the holders of all or any portion
of the Note and the principal amount of the Note held by such holder (the
“Registered Note”). The entries in the Register shall be conclusive and binding
for all purposes absent manifest error. The Company and the holder shall treat
each Person whose name is recorded in the Register as the owner of the Note for
all purposes (including, without limitation, the right to receive payments of
principal and Interest hereunder) notwithstanding notice to the contrary. The
Registered Note may be assigned, transferred or sold in whole or in part only by
registration of such assignment or sale on the Register. Upon its receipt of a
request to assign, transfer or sell all or part of the Registered Note by the
holder thereof, the Company shall record the information contained therein in
the Register and issue one or more new Registered Notes in the same aggregate
principal amount as the principal amount of the surrendered Registered Note to
the designated assignee or transferee pursuant to Section 16. Notwithstanding
anything to the contrary in this Section 3.3(c), the Holder may assign this Note
or any portion thereof to its Affiliate without delivering a request to assign
or sell this Note to the Company and the recordation of such assignment or sale
in the Register (a “Related Party Assignment”); provided, that (A) the Company
may continue to deal solely with such assigning or selling Holder unless and
until such Holder has delivered a request to assign or sell the Note or portion
thereof to the Company for recordation in the Register; (B) the failure of such
assigning or selling Holder to deliver a request to assign or sell such Note or
portion thereof to the Company shall not affect the legality, validity, or
binding effect of such assignment or sale; and (C) such assigning or selling
Holder shall, acting solely for this purpose as a non-fiduciary agent of the
Company, maintain a register (the “Related Party Register”) comparable to the
Register on behalf of the Company, and any such assignment or sale shall be
effective upon recordation of such assignment or sale in the Related Party
Register.  Notwithstanding anything to the contrary set forth in this Section 3,
upon conversion of any portion of this Note in accordance with the terms hereof,
the Holder shall not be required to physically surrender this Note to the
Company unless (A) the entire Outstanding Balance of this Note is being
converted (in which event this Note shall be delivered to the Company as
contemplated by Section 3.3(a)) or (B) the Holder has provided the Company with
prior written notice (which notice may be included in a Conversion Notice)
requesting reissuance of this Note upon physical surrender of this Note. The
Holder and the Company shall maintain records showing the Outstanding Balance
and Late Charges converted and/or paid (as the case may be) and the dates of
such conversions and/or payments (as the case may be) or shall use such other
method, reasonably satisfactory to the Holder and the Company, so as not to
require physical surrender of this Note upon conversion.




3

 

3.4.

Limitations on Conversions.  

(a)

Notwithstanding anything to the contrary contained in this Note, this Note shall
not be convertible by the Holder hereof, and the Company shall not affect any
conversion of this Note or otherwise issue any shares of Common Stock pursuant
to Section 8 hereof, to the extent (but only to the extent) that the Holder
together with any of its Affiliates would beneficially own in excess of 4.99%
(the “Maximum Percentage”) of the Common Stock outstanding.  Notwithstanding the
forgoing, at such times that the Market Capitalization of the Common Stock is
less than Five Hundred Thousand and 00/100 Dollars ($500,000.00), the term
“4.99%” shall be replaced in the preceding sentence with “9.99%”.  For purposes
of this Agreement, the term “Market Capitalization of the Common Stock” shall
mean the product equal to (i) the average VWAP of the Common Stock for the
immediately preceding thirty (30) Trading Days, multiplied by (ii) the aggregate
number of outstanding shares of Common Stock as reported on the Company’s most
recently filed Form 10-Q or Form 10-K.

(b)

To the extent the limitation set forth in subsection (a) applies, the
determination of whether this Note shall be convertible (vis-à-vis other
convertible, exercisable or exchangeable securities owned by the Holder or any
of its Affiliates) and of which such securities shall be convertible,
exercisable or exchangeable (as among all such securities owned by the Holder
and its Affiliates) shall, subject to such Maximum Percentage limitation, be
determined on the basis of the first submission to the Company for conversion,
exercise or exchange (as the case may be). No prior inability to convert this
Note, or to issue shares of Common Stock, pursuant to this Section 3.4 shall
have any effect on the applicability of the provisions of this Section 3.4 with
respect to any subsequent determination of convertibility. For purposes of this
Section 3.4, beneficial ownership and all determinations and calculations
(including, without limitation, with respect to calculations of percentage
ownership) shall be determined in accordance with Section 13(e) of the 1934 Act
(as defined in the Purchase Agreement) and the rules and regulations promulgated
thereunder. The provisions of this Section 3.4 shall be implemented in a manner
otherwise than in strict conformity with the terms of this Section 3.4 to
correct this Section 3.4 (or any portion hereof) which may be defective or
inconsistent with the intended Maximum Percentage beneficial ownership
limitation herein contained or to make changes or supplements necessary or
desirable to properly give effect to such Maximum Percentage limitation. The
limitations contained in this Section 3.4 shall apply to a successor Holder of
this Note. The holders of Common Stock shall be third party beneficiaries of
this Section 3.4 and the Company may not waive this Section 3.4 without the
consent of holders of a majority of its Common Stock. For any reason at any
time, upon the written or oral request of the Holder, the Company shall within
one (1) Business Day confirm orally and in writing to the Holder the number of
shares of Common Stock then outstanding, including by virtue of any prior
conversion or exercise of convertible or exercisable securities into Common
Stock, including, without limitation, pursuant to this Note.





4

 




4.

RIGHTS UPON EVENT OF DEFAULT.

4.1.

Event of Default. Each of the following events shall constitute an “Event of
Default”:

(a)

Failure to Pay. The Company shall fail to make any payment when due and payable
under the terms of this Note including, without limitation, any payment of
costs, fees, interest, principal (including, without limitation, the Company’s
failure to deliver any Installment Amount when due or to pay any redemption
payments or amounts hereunder), or other amount due hereunder or under any other
Transaction Document (as defined in the Purchase Agreement).

(b)

Failure to Deliver Shares. The Company (or its Transfer Agent) (i) fails to
issue the Section 3 Conversion Shares within five (5) Trading Days of the date
of Holder’s Notice of Conversion; (ii) fails to issue Pre-Installment Conversion
Shares or Post-Installment Conversion Shares within the time period required by
Section 8; (iii) announces or threatens in writing that it will not honor its
obligation to issue shares to Holder upon exercise by the Holder of the
conversion rights of the Holder in accordance with Sections 3 and/or 8 of this
Note; (iv) fails to transfer or cause its Transfer Agent to transfer (issue)
(electronically or in certificated form) any certificate for Conversion Shares
issued to the Holder upon conversion of or otherwise pursuant to this Note as
and when required by this Note; (v) directs its Transfer Agent not to transfer,
or delays, impairs, and/or hinders its Transfer Agent in transferring (or
issuing) (electronically or in certificated form) any Conversion Shares issued
or issuable to the Holder upon conversion of or otherwise pursuant to this Note
as and when required by this Note; or (vi) fails to remove (or directs its
Transfer Agent not to remove or impairs, delays, and/or hinders its Transfer
Agent from removing) any restrictive legend (or to withdraw any stop transfer
instructions in respect thereof) on any certificate for any Conversion Shares as
and when required by this Note (or makes any written announcement, statement or
threat that it does not intend to honor any such obligations).

(c)

Judgment.  A final judgment or judgments for the payment of money aggregating in
excess of $100,000 are rendered against the Company and/or any of its
Subsidiaries and which judgments are not, within thirty (30) days after the
entry thereof, bonded, discharged or stayed pending appeal, or are not
discharged within thirty (30) days after the expiration of such stay; provided,
however, any judgment which is covered by insurance or an indemnity from a
credit worthy party shall not be included in calculating the $100,000 amount set
forth above so long as the Company provides the Holder a written statement from
such insurer or indemnity provider (which written statement shall be reasonably
satisfactory to the Holder) to the effect that such judgment is covered by
insurance or an indemnity and the Company or such Subsidiary (as the case may
be) will receive the proceeds of such insurance or indemnity within thirty
(30) days of the issuance of such judgment.

(d)

Breach of Obligations; Covenants. The Holder or its Subsidiaries, if any, shall
fail to observe or perform any other covenant, obligation, condition or
agreement contained in this Note or any of the other Transaction Documents,
including without limitation (i) all reporting covenants and covenants to timely
file all required quarterly and annual reports and any other filings required
pursuant to Rule 144, and (ii) all covenants and obligations set forth in
Sections 3, 8, and 11 of this Note.

(e)

Breach of Representations and Warranties. Any representation, warranty,
certificate, or other statement (financial or otherwise) made or furnished by or
on behalf of the Company to the Holder in writing included in this Note or in
connection with any of the Transaction Documents, or as an inducement to the
Holder to enter into this Note or any of the other Transaction Documents, shall
be false, incorrect, incomplete or misleading in any material respect when made
or furnished or become false thereafter.




5

 




(f)

Receiver or Trustee. The Company shall make an assignment for the benefit of
creditors, or apply for, or consent to, or otherwise be subject to, the
appointment of a receiver, trustee, liquidator, assignee, custodian,
sequestrator, or other similar official for a substantial part of its property
or business.

(g)

Failure to Pay Debts. If any of the Company’s assets are assigned to its
creditors, or upon the occurrence of any default under, redemption of or
acceleration prior to maturity of any Indebtedness of the Company or any of its
Subsidiaries in an amount equal to $100,000 or more.

(h)

Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation proceedings or
other proceedings, voluntary or involuntary, for relief under any bankruptcy law
or any law for the relief of debtors shall be instituted by or against the
Company.

(i)

Delisting of Common Stock. The suspension from trading or the failure of the
Common Stock to be trading or listed (as applicable) on an Eligible Market for a
period of five (5) consecutive Trading Days or for more than an aggregate of ten
(10) Trading Days in any 365-day period.

(j)

Liquidation. Any dissolution, liquidation, or winding up of the Company or any
substantial portion of its business.

(k)

Cessation of Operations. Any cessation of operations by the Company or the
Company admits it is otherwise generally unable to pay its debts as such debts
become due; provided, however, that any disclosure of the Company’s ability to
continue as a “going concern” shall not be an admission that the Company cannot
pay its debts as they become due.

(l)

Maintenance of Assets. The failure by the Company to maintain any material
intellectual property rights, personal, real property or other assets which are
necessary to conduct its business (whether now or in the future).

(m)

Financial Statement Restatement. The restatement of any financial statements
filed by the Company with the SEC for any date or period from two years prior to
the date of this Note and until this Note is no longer outstanding, if the
result of such restatement would, by comparison to the unrestated financial
statement, have constituted a material adverse effect on the rights of the
Company with respect to this Note or the Purchase Agreement.

(n)

Reverse Split. The Company effectuates a reverse split of its Common Stock
without twenty (20) days prior written notice to the Holder.

(o)

Replacement of Transfer Agent. In the event that the Company proposes to replace
its Transfer Agent, the Company fails to provide, prior to the effective date of
such replacement, a fully executed Transfer Agent Letter (as defined by the
Purchase Agreement) in a form as required to be initially delivered pursuant to
the Purchase Agreement (including but not limited to the provision to
irrevocably reserve shares of Common Stock in the Reserved Amount) signed by the
successor transfer agent and delivered to the Company and the Holder.

(p)

Governmental Action. If any governmental or regulatory authority takes or
institutes any action that will materially affect the Company’s financial
condition, operations or ability to pay or perform the Company’s obligations
under this Note.





6







(q)

Share Reserve. The Company’s failure to maintain the Required Reserve Amount.

(r)

Certification of Equity Conditions. A false or inaccurate certification
(including, without limitation, a false or inaccurate deemed certification) by
the Company that the Equity Conditions are satisfied, that there has been no
Equity Conditions Failure or as to whether any Event of Default has occurred.

(s)

Cross Default. Notwithstanding anything to the contrary contained in this Note
or the other Transaction Documents, a breach or default by the Company of any
covenant or other term or condition contained in (i) the Note, (ii) any of the
other Transaction Documents, or (iii) any Other Agreements (defined below)
shall, at the option of the Holder, be considered a default under this Note, in
which event the Holder shall be entitled (but in no event required) to apply all
rights and remedies of the Holder under the terms of this Note. The Company
hereby agrees to notify the Holder in writing within three (3) Trading Days
after any such default; provided, however, any filing of an 8-K that identifies
any such default shall not be deemed notice under this Section 4.1(s). “Other
Agreements” means, collectively: (1) all existing and future agreements and
instruments between, among or by the Company (or a Subsidiary), and the Holder
(or an Affiliate of Holder), and (2) any financing agreement or a material
agreement that affects the Company’s ongoing business operations. The parties
acknowledge and agree that subpart (2) of the preceding sentence will only be
applicable under this Section 4.1(s) after expiration of all applicable cure
periods under the applicable agreements. For the avoidance of doubt, all
existing and future loan transactions between the Company and the Holder will be
cross-defaulted with each other loan transaction and with all other existing and
future debt of the Company to the Holder.

Each subsection of this Section 4.1 shall be interpreted and applied
independently, and no such subsection shall be deemed to limit or qualify any
other subsection in any manner whatsoever.

4.2.

Notice of an Event of Default; Redemption Right.

(a)

Upon the occurrence of an Event of Default, the Company shall within one
(1) Business Day deliver written notice thereof via facsimile and overnight
courier (with next day delivery specified) (an “Event of Default Notice”) to the
Holder.

(b)

At any time and from time to time after the earlier of the Holder’s receipt of
an Event of Default Notice and the Holder becoming aware of an Event of Default,
the Holder may require the Company to redeem (regardless of whether such Event
of Default has been cured) all or any portion of this Note by delivering written
notice thereof (the “Event of Default Redemption Notice”) to the Company, which
Event of Default Redemption Notice shall indicate the principal portion of this
Note the Holder is electing to redeem (the “Default Redemption Amount”).  The
“Event of Default Redemption Price” shall equal the Default Redemption Amount
multiplied by the Redemption Premium. Redemptions required by this Section
4.2(b) shall be made in accordance with the provisions of Section  11 . To the
extent redemptions required by this Section 4.2(b) are deemed or determined by a
court of competent jurisdiction to be prepayments of this Note by the Company,
such redemptions shall be deemed to be voluntary prepayments, but such deemed
voluntary prepayments shall not be subject to the prepayment provision in
 Section 1 hereof. Notwithstanding anything to the contrary in this Section 4,
but subject to Section 3.4, until the Event of Default Redemption Price
(together with Late Charges thereon) is paid in full; the Note, including the
Event of Default Redemption Price, may be converted, in whole or in part, by the
Holder into Common Stock pursuant to the terms of this Note. In the event of a
partial redemption of this Note pursuant hereto, the applicable Default
Redemption Amount shall be deducted from the Installment Amount(s) relating to
the applicable Installment Date(s) as set forth in the Event of Default
Redemption Notice.





7













(c)

Upon an Event of Default, this Note shall then accrue interest at the rate of
1.5% per month (or 18% per annum), compounding monthly, whether before or after
judgment; provided, however, that notwithstanding any provision to the contrary
herein, in no event shall the applicable interest rate at any time exceed the
maximum interest rate allowed under applicable law.

(d)

The parties acknowledge and agree that upon an Event of Default, the Holder’s
damages would be uncertain and difficult to estimate because of the parties’
inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holder.
Accordingly, any remedies due under this Section 4.2 or elsewhere in the
Transaction Documents is intended by the parties to be, and shall be deemed, a
reasonable estimate of the Holder’s actual loss of its investment opportunity
and not as a penalty.

5.

RIGHTS UPON FUNDAMENTAL TRANSACTION.

5.1.

Assumption. The Company shall not enter into or be party to a Fundamental
Transaction unless (i) the Successor Entity assumes in writing all of the
obligations of the Company under this Note and the other Transaction Documents
in accordance with the provisions of this Section 5.1 pursuant to written
agreements in form and substance satisfactory to the Holder and approved by the
Holder, in its sole discretion, prior to such Fundamental Transaction, including
agreements to deliver to the Holder in exchange for this Note a security of the
Successor Entity evidenced by a written instrument substantially similar in form
and substance to this Note, including, without limitation, having a principal
amount and interest rate equal to the principal amounts then outstanding and the
interest rates of this Note, having similar conversion rights as this Note and
having similar ranking to this Note, and being satisfactory to the Holder in its
sole discretion, and (ii) the Successor Entity is a publicly traded corporation
whose common stock is quoted on or listed for trading on an Eligible Market.
Upon the occurrence of any Fundamental Transaction, the Successor Entity shall
succeed to, and be substituted for the Company under this Note (so that from and
after the date of such Fundamental Transaction, the provisions of this Note and
the other Transaction Documents referring to the “Company” shall refer instead
to the Successor Entity), and may exercise every right and power of the Company
and shall assume all of the obligations of the Company under this Note and the
other Transaction Documents with the same effect as if such Successor Entity had
been named as the Company herein. Upon consummation of a Fundamental
Transaction, the Successor Entity shall deliver to the Holder confirmation that
there shall be issued upon conversion or redemption of this Note at any time
after the consummation of such Fundamental Transaction, in lieu of the shares of
the Company’s Common Stock (or other securities, cash, assets or other property
(except such items still issuable under Section 6 (Distributions), which shall
continue to be receivable thereafter) issuable upon the conversion or redemption
of this Note prior to such Fundamental Transaction), such shares of the publicly
traded common stock (or their equivalent) of the Successor Entity (including its
Parent Entity) which the Holder would have been entitled to receive upon the
happening of such Fundamental Transaction had this Note been converted
immediately prior to such Fundamental Transaction (without regard to any
limitations on the conversion of this Note), as adjusted in accordance with the
provisions of this Note. The provisions of this Section 5 shall apply similarly
and equally to successive Fundamental Transactions and shall be applied without
regard to any limitations on the conversion of this Note.


8




5.2.

Notice of a Fundamental Transaction; Redemption Right. No sooner than twenty
(20) Trading Days nor later than ten (10) Trading Days prior to the consummation
of a Fundamental Transaction, but not prior to the public announcement of such
Fundamental Transaction, the Company shall deliver written notice thereof via
facsimile and overnight courier to the Holder (a “Fundamental Transaction
Notice”). At any time during the period beginning after the Holder’s receipt of
a Fundamental Transaction Notice or the Holder becoming aware of a Fundamental
Transaction if a Fundamental Transaction Notice is not delivered to the Holder
in accordance with the immediately preceding sentence (as applicable) and ending
on the later of twenty (20) Trading Days after (i) consummation of such
Fundamental Transaction or (i) the date of receipt of such Fundamental
Transaction Notice, the Holder may require the Company to redeem all or any
portion of this Note by delivering written notice thereof (“Fundamental
Transaction Redemption Notice”) to the Company, which Fundamental Transaction
Redemption Notice shall indicate the amount of the Note that the Holder is
electing to redeem. The portion of this Note subject to redemption pursuant to
this Section 5 shall be redeemed by the Company in cash at a price equal to the
Redemption Premium multiplied by the amount  being redeemed (the “Fundamental
Transaction Redemption Price”). Redemptions required by this Section 5 shall be
made in accordance with the provisions of Section 11 and shall have priority to
payments to stockholders in connection with such Fundamental Transaction. To the
extent redemptions required by this Section 5.2 are deemed or determined by a
court of competent jurisdiction to be prepayments of this Note by the Company,
such redemptions shall be deemed to be voluntary prepayments, but not subject to
the prepayment provision of Section 1 hereof. Notwithstanding anything to the
contrary in this Section 5, but subject to Section 3.4, until the Fundamental
Transaction Redemption Price (together with any Late Charges thereon) is paid in
full, the amount submitted for redemption under this Section 5.2 (together with
any Late Charges thereon) may be converted, in whole or in part, by the Holder
into Common Stock pursuant to Section 3. In the event of a partial redemption of
this Note pursuant hereto, the principal amount redeemed shall be deducted from
the Installment Amount(s) relating to the applicable Installment Date(s) as set
forth in the Fundamental Transaction Redemption Notice. In the event of the
Company’s redemption of any portion of this Note under this Section 5.2, the
Holder’s damages would be uncertain and difficult to estimate because of the
parties’ inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holder.
Accordingly, any Redemption Premium due under this Section 5.2 is intended by
the parties to be, and shall be deemed, a reasonable estimate of the Holder’s
actual loss of its investment opportunity and not as a penalty and in no way is
intended to limit any right or remedy Holder may have hereunder, at law or in
equity.



6.

DISTRIBUTION OF ASSETS; RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER
CORPORATE EVENTS.

6.1.

Distribution of Assets. Without the prior written consent of Holder, the Company
agrees not to declare or make any dividend or other distributions of its assets
(or rights to acquire its assets) to any or all holders of shares of Common
Stock, by way of return of capital or otherwise (including, without limitation,
any distribution of cash, stock or other securities, property or options by way
of a dividend, spin off, reclassification, corporate rearrangement, scheme of
arrangement or other similar transaction) (the “Distributions”).  If the Holder
approves a Distribution, then Holder may elect in its sole discretion to
participate in such Distribution as if the Holder had held the number of shares
of Common Stock acquirable upon complete conversion of this Note (without taking
into account any limitations or restrictions on the convertibility of this Note)
immediately prior to the date on which a record is taken for such Distribution
or, if no such record is taken, the date as of which the record holders of
Common Stock are to be determined for such Distributions, and the Distribution
Value (as hereinafter defined) of the amounts received by the Holder will be
deemed a prepayment of the Note in an amount equal to the Distribution Value.
Payments under the preceding sentence shall be made concurrently with the
dividend or distribution to the holders of Common Stock (provided, however, to
the extent that the Holder’s right to participate in any such dividend or
distribution would result in the Holder exceeding the Maximum Percentage, then
the Holder shall not be entitled to participate in such dividend or distribution
to such extent (or the beneficial ownership of any such shares of Common Stock
as a result of such dividend or distribution to such extent) and such dividend
or distribution to such extent shall be held in abeyance for the benefit of the
Holder until such time, if ever, as its right thereto would not result in the
Holder exceeding the Maximum Percentage). The “Distribution Value” shall be (a)
the amount of cash distributed to the Holder, plus (b) the Black Scholes
Consideration Value of any Options or Convertible Securities distributed to the
Holder, plus (c) if any other securities are distributed to the Holder which are
traded on an Eligible Market, the average VWAP for such securities for the ten
(10) Trading Days following the date of the distribution, plus (d) if any other
assets are distributed to the Holder, the fair value of such assets as
determined by an independent, reputable appraiser jointly selected by the
Company and the Holder. The determination of such appraiser shall be final and
binding upon all parties absent manifest error and the fees and expenses of such
appraiser shall be borne by the Company.





9

 

 

6.2.

Purchase Rights. In addition to any adjustments pursuant to Section 7 below, if
at any time the Company grants, issues or sells any Options, Convertible
Securities or rights to purchase stock, warrants, securities or other property
pro rata to the record holders of any class of Common Stock (the “Purchase
Rights”), then the Holder will be entitled to acquire, upon the terms applicable
to such Purchase Rights, the aggregate Purchase Rights which the Holder could
have acquired if the Holder had held the number of shares of Common Stock
acquirable upon complete conversion of this Note (without taking into account
any limitations or restrictions on the convertibility of this Note) immediately
before the date on which a record is taken for the grant, issuance or sale of
such Purchase Rights, or, if no such record is taken, the date as of which the
record holders of Common Stock are to be determined for the grant, issue or sale
of such Purchase Rights (provided, however, to the extent that the Holder’s
right to participate in any such Purchase Right would result in the Holder
exceeding the Maximum Percentage, then the Holder shall not be entitled to
participate in such Purchase Right to such extent (or beneficial ownership of
such shares of Common Stock as a result of such Purchase Right to such extent)
and such Purchase Right to such extent shall be held in abeyance for the Holder
until such time, if ever, as its right thereto would not result in the Holder
exceeding the Maximum Percentage).

6.3.

Other Corporate Events. In addition to and not in substitution for any other
rights hereunder, prior to the consummation of any Fundamental Transaction
pursuant to which holders of shares of Common Stock are entitled to receive
securities or other assets with respect to or in exchange for shares of Common
Stock (a “Corporate Event”), the Company shall make appropriate provision to
insure that the Holder will thereafter have the right to receive upon a
conversion of this Note (i) in addition to the shares of Common Stock receivable
upon such conversion, such securities or other assets to which the Holder would
have been entitled with respect to such shares of Common Stock had such shares
of Common Stock been held by the Holder upon the consummation of such Corporate
Event (without taking into account any limitations or restrictions on the
convertibility of this Note) or (ii) in lieu of the shares of Common Stock
otherwise receivable upon such conversion, such securities or other assets
received by the holders of shares of Common Stock in connection with the
consummation of such Corporate Event in such amounts as the Holder would have
been entitled to receive had this Note initially been issued with conversion
rights for the form of such consideration (as opposed to shares of Common Stock)
using a conversion rate for such consideration commensurate with the Conversion
Rate. Provision made pursuant to the preceding sentence shall be in a form and
substance satisfactory to the Holder. The provisions of this Section 6 shall
apply similarly and equally to successive Corporate Events and shall be applied
without regard to any limitations on the conversion or redemption of this Note.

7.

RIGHTS UPON ISSUANCE OF SECURITIES.

7.1.

Adjustment of Conversion Price upon Issuance of Common Stock. Except with
respect to Excluded Securities, if and whenever on or after the Issuance Date
the Company issues or sells Common Stock, Options, Convertible Securities, or
upon any conversion or Deemed Issuance under Section 3 or Section 8 of this
Note, or in accordance with subsections (a) through (e) below is deemed to have
issued or sold any shares of Common Stock (including the issuance or sale of
shares of Common Stock owned or held by or for the account of the Company, but
excluding any Excluded Securities issued or sold or deemed to have been issued
or sold) for a consideration per share (the “New Issuance Price”) less than a
price equal to the Conversion Price in effect immediately prior to such issue,
conversion, or sale or deemed issuance or sale (such Conversion Price then in
effect is referred to herein as the “Applicable Price”) (the foregoing a
“Dilutive Issuance”), then, immediately after such Dilutive Issuance, the
Conversion Price then in effect shall be reduced to an amount equal to the New
Issuance Price.  For the avoidance of doubt, if the New Issuance Price is
greater than the Applicable Price, there shall be no adjustment to the
Conversion Price. For purposes of determining the adjusted Conversion Price
under this Section 7.1, the following shall be applicable:





10

 

(a)

Issuance of Options. If the Company in any manner grants or sells any Options
and the lowest price per share for which one share of Common Stock is issuable
upon the exercise of any such Option or upon conversion, exercise or exchange of
any Convertible Securities issuable upon exercise of any such Option is less
than the Applicable Price, then such share of Common Stock shall be deemed to be
outstanding and to have been issued and sold by the Company at the time of the
granting or sale of such Option for such price per share. For purposes of this
Section 7.1(a), the “lowest price per share for which one share of Common Stock
is issuable upon the exercise of any such Options or upon conversion, exercise
or exchange of any Convertible Securities issuable upon exercise of any such
Option” shall be equal to (1) the lower of (x) the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to any
one share of Common Stock upon the granting or sale of such Option, upon
exercise of such Option and upon conversion, exercise or exchange of any
Convertible Security issuable upon exercise of such Option and (y) the lowest
exercise price set forth in such Option for which one share of Common Stock is
issuable upon the exercise of any such Options or upon conversion, exercise or
exchange of any Convertible Securities issuable upon exercise of any such Option
minus (2) the sum of all amounts paid or payable to the holder of such Option
(or any other Person) upon the granting or sale of such Option, upon exercise of
such Option and upon conversion, exercise or exchange of any Convertible
Security issuable upon exercise of such Option plus the value of any other
consideration received or receivable by, or benefit conferred on, the holder of
such Option (or any other Person). Except as contemplated below, no further
adjustment of the Conversion Price shall be made upon the actual issuance of
such share of Common Stock or of such Convertible Securities upon the exercise
of such Options or upon the actual issuance of such share of Common Stock upon
conversion, exercise or exchange of such Convertible Securities.

(b)

Issuance of Convertible Securities. If the Company in any manner issues or sells
any Convertible Securities and the lowest price per share for which one share of
Common Stock is issuable upon the conversion, exercise or exchange thereof is
less than the Applicable Price, then such share of Common Stock shall be deemed
to be outstanding and to have been issued and sold by the Company at the time of
the issuance or sale of such Convertible Securities for such price per share.
For the purposes of this Section 7.1(b), the “lowest price per share for which
one share of Common Stock is issuable upon the conversion, exercise or exchange
thereof” shall be equal to (1) the lower of (x) the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to one
share of Common Stock upon the issuance or sale of the Convertible Security and
upon conversion, exercise or exchange of such Convertible Security and (y) the
lowest conversion price set forth in such Convertible Security for which one
share of Common Stock is issuable upon conversion, exercise or exchange thereof
minus (2) the sum of all amounts paid or payable to the holder of such
Convertible Security (or any other Person) upon the issuance or sale of such
Convertible Security plus the value of any other consideration received or
receivable by, or benefit conferred on, the holder of such Convertible Security
(or any other Person). Except as contemplated below, no further adjustment of
the Conversion Price shall be made upon the actual issuance of such share of
Common Stock upon conversion, exercise or exchange of such Convertible
Securities, and if any such issue or sale of such Convertible Securities is made
upon exercise of any Options for which adjustment of the Conversion Price has
been or is to be made pursuant to other provisions of this Section 7.1, except
as contemplated below, no further adjustment of the Conversion Price shall be
made by reason of such issue or sale.


11




(c)

Change in Option Price or Rate of Conversion. If the purchase or exercise price
provided for in any Options, the additional consideration, if any, payable upon
the issue, conversion, exercise or exchange of any Convertible Securities, or
the rate at which any Convertible Securities are convertible into or exercisable
or exchangeable for shares of Common Stock increases or decreases at any time,
the Conversion Price in effect at the time of such increase or decrease shall be
adjusted to the Conversion Price which would have been in effect at such time
had such Options or Convertible Securities provided for such increased or
decreased purchase price, additional consideration or increased or decreased
conversion price (as the case may be) at the time initially granted, issued or
sold. For purposes of this Section 7.1(c), if the terms of any Option or
Convertible Security that was outstanding as of the Issuance Date are increased
or decreased in the manner described in the immediately preceding sentence, then
such Option or Convertible Security and the shares of Common Stock deemed
issuable upon exercise, conversion or exchange thereof shall be deemed to have
been issued as of the date of such increase or decrease. No adjustment pursuant
to this Section 7.1 shall be made if such adjustment would result in an increase
of the Conversion Price then in effect.

(d)

Calculation of Consideration Received. If any Option or Convertible Security is
issued or deemed issued in connection with the issuance or sale or deemed
issuance or sale of any other securities of the Company, together comprising one
integrated transaction, (x) such Option or Convertible Security (as applicable)
will be deemed to have been issued for consideration equal to the Black Scholes
Consideration Value thereof and (y) the other securities issued or sold or
deemed to have been issued or sold in such integrated transaction shall be
deemed to have been issued for consideration equal to the difference of (I) the
aggregate consideration received by the Company minus (II) the Black Scholes
Consideration Value of each such Option or Convertible Security (as applicable).
If any shares of Common Stock, Options or Convertible Securities are issued or
sold or deemed to have been issued or sold for cash, the consideration received
therefor will be deemed to be the net amount received by the Company therefor.
If any shares of Common Stock, Options or Convertible Securities are issued or
sold for a consideration other than cash, the amount of such consideration
received by the Company will be the fair value of such consideration, except
where such consideration consists of publicly traded securities, in which case
the amount of consideration received by the Company for such securities will be
the average VWAP of such security for the five (5) Trading Day period
immediately preceding the date of receipt. If any shares of Common Stock,
Options or Convertible Securities are issued to the owners of the non-surviving
entity in connection with any merger in which the Company is the surviving
entity, the amount of consideration therefor will be deemed to be the fair value
of such portion of the net assets and business of the non-surviving entity as is
attributable to such shares of Common Stock, Options or Convertible Securities
(as the case may be). The fair value of any consideration other than cash or
publicly traded securities will be determined jointly by the Company and the
Holder. If such parties are unable to reach agreement within ten (10) days after
the occurrence of an event requiring valuation (the “Valuation Event”), the fair
value of such consideration will be determined within five (5) Trading Days
after the tenth (10th) day following such Valuation Event by an independent,
reputable appraiser jointly selected by the Company and the Holder. The
determination of such appraiser shall be final and binding upon all parties
absent manifest error and the fees and expenses of such appraiser shall be borne
by the Company.

(e)

Record Date. If the Company takes a record of the holders of shares of Common
Stock for the purpose of entitling them (A) to receive a dividend or other
distribution payable in Common Stock, Options or in Convertible Securities or
(B) to subscribe for or purchase shares of Common Stock, Options or Convertible
Securities, then such record date will be deemed to be the date of the issue or
sale of the shares of Common Stock deemed to have been issued or sold upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase (as the case may
be).





12




7.2.

Adjustment of Conversion Price upon Subdivision or Combination of Common Stock.
Without limiting any provision of Section 5 or Section 7.1, if the Company at
any time on or after the Issuance Date subdivides (by any stock split, stock
dividend, recapitalization or otherwise) one or more classes of its outstanding
shares of Common Stock into a greater number of shares, the Conversion Price in
effect immediately prior to such subdivision will be proportionately reduced.
Without limiting any provision of Section 5 or Section 7.1, if the Company at
any time on or after the Issuance Date combines (by combination, reverse stock
split or otherwise) one or more classes of its outstanding shares of Common
Stock into a smaller number of shares, the Conversion Price in effect
immediately prior to such combination will be proportionately increased. Any
adjustment pursuant to this Section 7.2 shall become effective immediately after
the effective date of such subdivision or combination. If any event requiring an
adjustment under this Section 7.2 occurs during the period that a Conversion
Price is calculated hereunder, then the calculation of such Conversion Price
shall be adjusted appropriately to reflect such event.

7.3.

Other Events. In the event that the Company (or any Subsidiary) shall take any
action to which the provisions hereof are not strictly applicable, or, if
applicable, would not operate to protect the Holder from dilution or if any
event occurs of the type contemplated by the provisions of this Section 7 but
not expressly provided for by such provisions (including, without limitation,
the granting of stock appreciation rights, phantom stock rights or other rights
with equity features), then the Company’s board of directors shall in good faith
determine and implement an appropriate adjustment in the Conversion Price so as
to protect the rights of the Holder, provided that no such adjustment pursuant
to this Section 7.3 will increase the Conversion Price as otherwise determined
pursuant to this Section 7, provided further that if the Holder does not accept
such adjustments as appropriately protecting its interests hereunder against
such dilution, then the Company’s board of directors and the Holder shall agree,
in good faith, upon an independent investment bank of nationally recognized
standing to make such appropriate adjustments, whose determination shall be
final and binding and whose fees and expenses shall be borne by the Company.

8.

COMPANY INSTALLMENT CONVERSION OR REDEMPTION. Beginning on October 1, 2012 (the
“Initial Installment Date”), and on each applicable Installment Date thereafter,
the Company shall pay to the Holder of this Note the applicable Installment
Amount due on such date by converting such Installment Amount in accordance with
this Section 8 (a “Company Conversion”); provided, however, the Company may, at
its option as described below, pay all or any part of such Installment Amount by
redeeming such Installment Amount in cash (a “Company Redemption”) or by any
combination of a Company Conversion and a Company Redemption so long as the
entire amount of such Installment Amount due shall be converted and/or redeemed
by the Company on the applicable Installment Date, subject to the provisions of
this Section 8; provided further that the Company shall not be entitled to
effect a Company Conversion with respect to any portion of such Installment
Amount and shall be required to pay the entire amount of such Installment Amount
in cash pursuant to a Company Redemption if on the applicable Installment Notice
Due Date or on the applicable Installment Date (as the case may be) there is an
Equity Conditions Failure, and such failure is not waived by Holder as permitted
herein. The minimum number of Company Conversions required under this Note is
described in Section 8.8 hereof.

8.1.

General. On the first calendar day of the calendar month preceding each
Installment Date (or the next Trading Day if such date is not a Trading Day)
(each, an “Installment Notice Due Date”), the Company shall deliver written
notice (each, a “Company Installment Notice” and the date the Holder receives
such notice is referred to as to the “Company Installment Notice Date”), to the
Holder and such Company Installment Notice shall (i) either (A) confirm that the
applicable Installment Amount of this Note shall be converted in whole pursuant
to a Company Conversion or (B) (1) state that the Company elects to redeem, or
is required to redeem in accordance





13













with the provisions of this Note, in whole or in part, the applicable
Installment Amount pursuant to a Company Redemption and (2) specify the portion
of the applicable Installment Amount which the Company elects, or is required to
redeem, pursuant to a Company Redemption (such amount to be redeemed in cash,
the “Company Redemption Amount”) and the portion of the applicable Installment
Amount, if any, with respect to which the Company will, and is permitted to,
effect a Company Conversion (such amount of the applicable Installment Amount so
specified to be so converted pursuant to this Section 8 is referred to herein as
the “Company Conversion Amount”), which amounts when added together, must equal
the entire applicable Installment Amount and (ii) if the applicable Installment
Amount is to be paid, in whole or in part, pursuant to a Company Conversion,
certify that there is not an Equity Conditions Failure as of the date of the
applicable Company Installment Notice. Each Company Installment Notice shall be
irrevocable and may not be revoked by the Company. If the Company does not
timely deliver a Company Installment Notice in accordance with this Section 8
with respect to a particular Installment Date, then the Company shall be deemed
to have delivered on the Installment Notice Due Date an irrevocable Company
Installment Notice confirming a Company Conversion of the entire Installment
Amount payable on such Installment Date and shall be deemed to have certified
that there is not an Equity Conditions Failure on the applicable Installment
Notice Due Date and the applicable Installment Date. No later than two
(2) Trading Days after delivery or deemed delivery (as applicable) of the
applicable Company Installment Notice setting forth a Company Conversion Amount,
the Company shall deliver to the Holder’s account via DTC the Pre-Installment
Conversion Shares, and as to which the Holder shall be the owner thereof as of
such time of delivery or deemed delivery (as the case may be) of such Company
Installment Notice. The applicable Company Conversion Amount (whether set forth
in the applicable Company Installment Notice or by operation of this Section 8)
shall be converted in accordance with Section 8.2 and the applicable Company
Redemption Amount shall be redeemed in accordance with Section 8.3. If the
Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program, then Pre-Installment Conversion Shares shall be delivered
pursuant to Section 8.4 hereof. If an Equity Conditions Failure has occurred,
then the Company shall identify each such Equity Conditions Failure in the
Company Installment Notice and request a waiver from Holder pursuant to Section
8.6 hereof.

8.2.

Mechanics of Company Conversion. Subject to Section 3.4, if the Company delivers
a Company Installment Notice and elects, or is deemed to have delivered a
Company Installment Notice and deemed to have elected, in whole or in part, a
Company Conversion in accordance with Section 8.1, then the remainder of this
Section 8.2 shall apply. Notwithstanding anything else in this Section to the
contrary, if an Equity Conditions Failure has occurred, then the Company shall
identify each such Equity Conditions Failure in the Company Installment Notice
and request a waiver from Holder pursuant to Section 8.6 hereof. If such waiver
is obtained, then the remainder of this Section 8.2 shall apply.

(a)

Provided that there is no Equity Conditions Failure as of the applicable
Installment Date (or any such failure is waived as permitted herein) and a
Company Conversion is not otherwise prohibited under any other provision of this
Note, no later than two (2) Trading Days after each Installment Date, the
Company shall deliver to the Holder’s account via DTC the Post-Installment
Conversion Shares less the Pre-Installment Conversion Shares previously
delivered to Holder. So long as no Event of Default has occurred regarding
payment, conversion or redemption under this Note (each a “Payment Default”), if
the Pre-Installment Conversion Shares on the applicable Installment Date exceed
the Post-Installment Conversion Shares, then the excess will be applied towards
the next Pre-Installment Conversion Shares to be issued by the Company (or
returned to the Company if the Outstanding Balance has then been reduced to
zero). If a Payment Default has occurred, then the Holder is not required to
return to the Company any of the excess shares or apply such excess shares to
any future issuance or conversion of shares hereunder.





14













(b)

If an Event of Default occurs during any applicable Company Conversion Measuring
Period (defined below), then either (i) the Holder shall return any
Pre-Installment Conversion Shares delivered in connection with the applicable
Installment Date or (ii) the Company Conversion Amount used to calculate the
Event of Default Redemption Price shall be reduced by the product of (A) the
Company Conversion Amount applicable to such Installment Date multiplied by
(B) the Conversion Share Ratio (as defined below). “Company Conversion Measuring
Period” means the period beginning on the applicable Installment Notice Due Date
and ending on the applicable Installment Date. If there is an Equity Conditions
Failure as of such Installment Date that is not waived as permitted herein or a
Company Conversion is not otherwise permitted under any other provision of this
Note, then, at the option of the Holder designated in writing to the Company,
the Holder may require the Company to do any one or more of the following:
(I) the Company shall redeem all or any part designated by the Holder of the
unconverted Company Conversion Amount (such designated amount is referred to as
the “Designated Redemption Amount”) and the Company shall pay to the Holder
within three (3) days of such Installment Date, by wire transfer of immediately
available funds, an amount in cash equal to the Redemption Premium times the
Designated Redemption Amount, and/or (II) the Company Conversion shall be null
and void with respect to all or any part designated by the Holder of the
unconverted Company Conversion Amount and the Holder shall be entitled to all
the rights of a holder of this Note with respect to such designated part of the
Company Conversion Amount; provided, however, the Conversion Price for such
designated part of such unconverted Company Conversion Amount shall thereafter
be adjusted to equal the lesser of (Y) the Default Conversion Price as in effect
on the date on which the Holder voided the Company Conversion and (Z) the
Default Conversion Price that would be in effect on the date on which the Holder
delivers a subsequent Conversion Notice relating thereto as if such date was an
Installment Date.

(c)

In addition, if there is an Equity Conditions Failure as of such Installment
Date that is not waived as permitted herein or a Company Conversion is not
otherwise permitted under any other provision of this Note, then, at the
Holder’s option, either (i) the Holder shall return any Pre-Installment
Conversion Shares delivered in connection with the applicable Installment Date
or (ii) the applicable Designated Redemption Amount shall be reduced by the
product of (A) the Company Conversion Amount applicable to such Installment Date
multiplied by (B) the Conversion Share Ratio. If the Company fails to redeem any
Designated Redemption Amount by the third (3rd) day following the applicable
Installment Date by payment of such amount on the applicable Installment Date,
then the Holder shall have the rights set forth in Section 11 as if the Company
failed to pay the applicable Company Installment Redemption Price (as defined
below) and all other rights under this Note (including, without limitation, such
failure constituting an Event of Default described in Section 4.1(d)).

(d)

Notwithstanding anything to the contrary in this Section 8.2, but subject to
Section 3.4, until the Company delivers Common Stock representing the Company
Conversion Amount to the Holder, the Company Conversion Amount may be converted
by the Holder into Common Stock pursuant to Section 3. In the event that the
Holder elects to convert the Company Conversion Amount prior to the applicable
Installment Date as set forth in the immediately preceding sentence, the Company
Conversion Amount so converted shall be deducted from the Installment Amount(s)
relating to the applicable Installment Date(s) as set forth in the applicable
Conversion Notice.

8.3.

Mechanics of Company Redemption. If the Company elects, or is required to elect,
a Company Redemption, in whole or in part, in accordance with Section 8.1, then
the Company Redemption Amount, if any, which is to be paid to the Holder on the
applicable Installment Date shall be redeemed by the Company on such Installment
Date in an amount of cash, and the Company shall pay to the Holder on such
Installment Date, by wire transfer of immediately available funds an amount,
equal to the applicable Company Redemption Amount (the “Company Installment
Redemption Price”). If the Company fails to pay the applicable Company
Redemption Amount on the applicable Installment Date by





15













payment of the Company Installment Redemption Price on such date, then, at the
option of the Holder designated in writing to the Company (any such designation
shall be a “Conversion Notice” for purposes of this Note), the Holder may
require the Company to convert all or any part of the Company Redemption Amount
at the Default Conversion Price (determined as of the date of such designation
as if such date were an Installment Date). Conversions required by this Section
8.3 shall be made in accordance with the provisions of Section 3.3.
Notwithstanding anything to the contrary in this Section 8.3, but subject to
Section 3.4 and the Holder’s right to require the Company to convert all or any
part of the Company Redemption Amount at the Default Conversion Price as set
forth above, until the Company Installment Redemption Price (together with any
Late Charges thereon) is paid in full, the Company Redemption Amount (together
with any Late Charges thereon) may be converted, in whole or in part, by the
Holder into Common Stock pursuant to Section 3. In the event the Holder elects
to convert all or any portion of the Company Redemption Amount prior to the
applicable Installment Date as set forth in the immediately preceding sentence,
the Company Redemption Amount so converted shall be deducted from the Company
Installment Redemption Price to which the conversion notice relates.

8.4.

DTC Eligible. If the Transfer Agent is not participating in the DTC Fast
Automated Securities Transfer Program, or if the Company is not otherwise
eligible for such program, then shares required to be issued to the Holder under
this Section 8 shall be issued as follows:

(a)

No later than two (2) Trading Days after delivery or deemed delivery (as
applicable) of the applicable Company Installment Notice setting forth a Company
Conversion Amount, the Company shall deliver to the Holder via reputable
overnight courier the Pre-Installment Conversion Shares by original share
certificate, registered in the name of the Holder or its designee (the
“Pre-Installment Certificated Shares”); provided, however, that so long as
shares are not provided electronically to the Holder under Section 8, the
Pre-Installment Certificated Shares shall equal 1.5 times the number of
Pre-Installment Conversion Shares that would otherwise be transferred
electronically to the Holder.

(b)

 Upon receiving the Pre-Installment Certificated Shares, the Holder agrees to
promptly deposit such shares into its brokerage account and take reasonable
efforts to cause such shares to become “free trading” (i.e., not subject to the
transferability restrictions under Rule 144). The Holder will notify the Company
by email within two (2) Trading Days after the applicable Pre-Installment
Certificated Shares become “free trading” (the date such notice is sent to the
Company is referred to as the “Free Trading Notice Date”). The date that is
twenty three (23) Trading Days after the Free Trading Notice Date is referred to
herein as the “Certificated Shares Installment Date”).

(c)

The “Post-Installment Certificated Shares” shall be the greater of (A) the
Post-Installment Conversion Shares calculated using the applicable Installment
Date, and (B) the Post-Installment Conversion Shares calculated using the
Certificated Shares Installment Date (as if such date were the designated
Installment Date).

(d)

Provided that there is no Equity Conditions Failure as of the Certificated
Shares Installment Date (or such failure is waived as permitted herein) and a
Company Conversion is not otherwise prohibited under any other provision of this
Note, no later than two (2) Trading Days after the applicable Certificated
Shares Installment Date, the Company shall deliver to the Holder via reputable
overnight courier the Post-Installment Certificated Shares, less the
Pre-Installment Certificated Shares previously delivered to the Holder, by
original share certificate, registered in the name of the Holder or its
designee. If the Pre-Installment Certificated Shares for the applicable
Certificated Shares Installment Date exceed the Post-Installment Certificated
Shares, the Holder is not required to return to the Company any excess shares or
apply such excess shares to any further issuance of shares to be made hereunder.





16













8.5.

Deemed Issuance. If Company fails to take any action required by this Section 8,
in addition to such failure to act being considered an Event of Default
hereunder, for purposes of Section 7.1, the Company shall also be deemed to have
issued the Post-Installment Conversion Shares to Holder on the applicable dates
and pursuant to the terms set forth in this Section 8, with Holder entitled to
all the rights and privileges associated with such deemed issued shares (the
“Deemed Installment Issuance”).

8.6.

Waiver of Equity Conditions Failure. Notwithstanding anything in the Note to the
Contrary, the Holder may waive in writing any Equity Conditions Failure, except
for the Non-Waivable Equity Conditions (defined below).  For purposes of this
Section 8, “Non-Waivable Equity Conditions” refer to (A) the Equity Condition
set forth in Section 28.16(iv) (indicating that Holder may not own more than the
Maximum Percentage set forth in Section 3.4 of the Note), and (B) the Equity
Condition set forth in Section 28.16(v) (Common Stock may be issued without
violating the rules of the Eligible Market). Any such waiver shall only be made
for the purposes of permitting a Company Conversion to occur under this Section
8 and shall not be deemed a waiver of the underlying default or a continuing
waiver of a future Equity Conditions Failure. Any such waiver shall not excuse
the Company from the performance of any of its current or future obligations
under the Note.

8.7.

Preparation of Company Installment Notice. Because of the complexity of the
calculations contemplated under this Note, the Holder may, at its sole
discretion, prepare the Company Installment Notice for the benefit of the
Company, including the calculation of Pre-Installment Conversion Shares,
Post-Installment Conversion Shares, the Pre-Installment Certificated Shares,
Post-Installment Certificated Shares, etc.; provided, however, that no error or
mistake in the preparation of such information may be deemed a waiver of the
Holder’s right to enforce the terms of this Note, even if such error or mistake
arises from the Holder’s own calculation. Nothing in this Section shall be
deemed an obligation of the Holder to prepare any such information, or a waiver
of any of its rights and remedies under this Note.

8.8.

Minimum Number of Company Conversions. Notwithstanding anything in this
Agreement to the contrary other than the limitations set forth in Section 3.4
hereof, the Company agrees to be subject to the following minimum requirements
regarding Company Conversions.

(a)

On at least six (6) of the twelve (12) Installment Dates, the Company will pay
the applicable Installment Amount through a Company Conversion rather than a
Company Redemption.

(b)

Of the six (6) required Company Conversions, (i) at least three (3) will be made
on or prior to the sixth Installment Date, and (ii) at least three (3) will be
made after the sixth Installment Date.

(c)

For so long as the Company fails to comply with the minimum number of Company
Conversions required by this Section 8.8, then the cash amount of each
applicable Company Redemption will be subject to the prepayment premium set
forth in Section 1 hereof.

8.9.

Transfer Fees. The Company shall pay any and all transfer, stamp, issuance and
similar taxes that may be payable with respect to the issuance and delivery of
Pre-Installment Conversion Shares, Post-Installment Conversion Shares,
Pre-Installment Certificated Shares, and Post-Installment Certificated Shares.

9.

NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company will
not, by amendment of its Certificate of Incorporation (as defined in the
Purchase Agreement), bylaws, or through any reorganization,





17













transfer of assets, consolidation, merger, scheme of arrangement, dissolution,
issue or sale of securities, or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Note, and will
at all times in good faith carry out all of the provisions of this Note and take
all action as may be required to protect the rights of the Holder of this Note.
Without limiting the generality of the foregoing, the Company (i) shall not
increase the par value of any shares of Common Stock receivable upon conversion
of this Note above the Conversion Price then in effect, (ii) shall take all such
actions as may be necessary or appropriate in order that the Company may validly
and legally issue fully paid and non-assessable shares of Common Stock upon the
conversion of this Note, and (iii) shall, so long as this Note is outstanding,
take all action necessary to reserve and keep available out of its authorized
and unissued shares of Common Stock, solely for the purpose of effecting the
conversion of this Note, the maximum number of shares of Common Stock as shall
from time to time be necessary to effect the conversion of this Note (without
regard to any limitations on conversion).

10.

RESERVATION OF AUTHORIZED SHARES.

10.1.

Reservation. The Company shall initially reserve out of its authorized and
unissued Common Stock a number of shares of Common Stock equal to 200% of the
total number of Section 3 Conversion Shares issuable if the Holder elected to
convert the entire Outstanding Balance at the Conversion Price in effect on the
date of issuance of this Note. So long as this Note is outstanding, the Company
shall take all action necessary to reserve and keep available out of its
authorized and unissued Common Stock, solely for the purpose of effecting the
conversion of this Note, 200% of the number of shares of Common Stock as shall
from time to time be necessary to effect the conversion of this Note, provided
that at no time shall the number of shares of Common Stock so reserved be less
than the number of shares required to be reserved by the previous sentence
(without regard to any limitations on conversions, including, without
limitation, the limitations set forth in Section 3.4 hereof) (the “Required
Reserve Amount”).

10.2.

Insufficient Authorized Shares. If, notwithstanding Section 10.1, and not in
limitation thereof, at any time while this Note remains outstanding the Company
does not have a sufficient number of authorized and unreserved shares of Common
Stock to satisfy its obligation to reserve for issuance upon conversion of this
Note at least a number of shares of Common Stock equal to the Required Reserve
Amount (an “Authorized Share Failure”), then the Company shall immediately take
all action necessary to increase the Company’s authorized shares of Common Stock
to an amount sufficient to allow the Company to reserve the Required Reserve
Amount for this Note. Without limiting the generality of the foregoing sentence,
as soon as practicable after the date of the occurrence of an Authorized Share
Failure, but in no event later than sixty (60) days after the occurrence of such
Authorized Share Failure, the Company shall hold a meeting of its stockholders
for the approval of an increase in the number of authorized shares of Common
Stock. In connection with such meeting, the Company shall provide each
stockholder with a proxy statement and shall use its best efforts to solicit its
stockholders’ approval of such increase in authorized shares of Common Stock and
to cause its board of directors to recommend to the stockholders that they
approve such proposal.

11.

HOLDER’S REDEMPTIONS. The Company shall deliver the applicable Event of Default
Redemption Price to the Holder in cash within one (1) Business Day after the
Company’s receipt of the Holder’s Event of Default Redemption Notice. If the
Holder has submitted a Fundamental Transaction Redemption Notice in accordance
with Section 5.2, the Company shall deliver the applicable Fundamental
Transaction Redemption Price to the Holder in cash concurrently with the
consummation of such Fundamental Transaction if such notice is received prior to
the consummation of such Fundamental Transaction and within one (1) Business Day
after the Company’s receipt of such notice otherwise. The Company shall deliver
the applicable Company Installment Redemption Price to the Holder in cash on the
applicable Installment Date. In the event that the Company does not pay the
applicable Redemption Price to the Holder





18













within the time period required, at any time thereafter and until the Company
pays such unpaid Redemption Price in full, the Holder shall have the option, in
lieu of redemption, to require the Company to promptly return to the Holder all
or any portion of this Note representing the amount that was submitted for
redemption and for which the applicable Redemption Price (together with any Late
Charges thereon) has not been paid. Upon the Company’s receipt of such notice,
the applicable Redemption Notice shall be null and void with respect to such
amount, and in each case (y) the Outstanding Balance of this Note shall be
increased by an amount equal to the difference between (1) the applicable Event
of Default Redemption Price or Fundamental Transaction Redemption Price (as the
case may be) minus (2) the principal portion of the Note submitted for
redemption and (z) the Conversion Price of this Note or such new Notes (as the
case may be) shall be automatically adjusted with respect to each conversion
effected thereafter by the Holder to the lowest of (A) the Conversion Price as
in effect on the date on which the applicable Redemption Notice is voided,
(B) 80% of the lowest Closing Bid Price of the Common Stock during the period
beginning on and including the date on which the applicable Redemption Notice is
delivered to the Company and ending on and including the date on which the
applicable Redemption Notice is voided, and (C) the Market Price immediately
preceding the Conversion Date of the applicable conversion. The Holder’s
delivery of a notice voiding a Redemption Notice and exercise of its rights
following such notice shall not affect the Company’s obligations to make any
payments of Late Charges which have accrued prior to the date of such notice
with respect to the Conversion Amount subject to such notice.

12.

VOTING RIGHTS. The Holder shall have no voting rights as the holder of this
Note, except as required by law and as expressly provided in this Note.

13.

COVENANTS. Until this Note has been converted, redeemed or otherwise satisfied
in accordance with its terms, the Company will comply with the covenants and
obligations set forth in Section 5 of the Purchase Agreement.

14.

AMENDING THE TERMS OF THIS NOTE. The prior written consent of the Holder shall
be required for any change or amendment to this Note.

15.

TRANSFER. This Note and any shares of Common Stock issued upon conversion of
this Note may be offered, sold, assigned or transferred by the Holder without
the consent of the Company.

16.

REISSUANCE OF THIS NOTE.

16.1.

Transfer. If this Note is to be transferred, the Holder shall surrender this
Note to the Company, whereupon the Company will forthwith issue and deliver upon
the order of the Holder a new Note (in accordance with Section 16.4), registered
as the Holder may request, representing the Outstanding Balance being
transferred by the Holder and, if less than the entire Outstanding Balance is
being transferred, a new Note (in accordance with Section 16.4) to the Holder
representing the Outstanding Balance not being transferred. The Holder and any
assignee, by acceptance of this Note, acknowledge and agree that, by reason of
the provisions of Section 3.3(c) following conversion or redemption of any
portion of this Note, the Outstanding Balance represented by this Note may be
less than the Original Principal Amount stated on the face of this Note.

16.2.

Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note (as to which a written certification and the
indemnification contemplated below shall suffice as such evidence), and, in the
case of loss, theft or destruction, of any indemnification undertaking by the
Holder to the Company in customary and reasonable form and, in the case of
mutilation, upon surrender and cancellation of this Note, the Company shall
execute and deliver to the Holder a new Note (in accordance with Section 16.4)
representing the Outstanding Balance.





19













16.3.

Note Exchangeable for Different Denominations. This Note is exchangeable, upon
the surrender hereof by the Holder at the principal office of the Company, for a
new Note or Notes (in accordance with Section 16.4 and in principal amounts of
at least $1,000) representing in the aggregate the Outstanding Balance of this
Note, and each such new Note will represent such portion of such Outstanding
Balance as is designated by the Holder at the time of such surrender.

16.4.

Issuance of New Notes. Subject to Section 11, whenever the Company is required
to issue a new Note pursuant to the terms of this Note, such new Note (i) shall
be of like tenor with this Note, (ii) shall represent, as indicated on the face
of such new Note, the remaining Outstanding Balance (or in the case of a new
Note being issued pursuant to Section 16.1 or Section 16.3, the principal
designated by the Holder which, when added to the principal represented by the
other new Notes issued in connection with such issuance, does not exceed the
remaining Outstanding Balance under this Note immediately prior to such issuance
of new Notes), (iii) shall have an issuance date, as indicated on the face of
such new Note, which is the same as the Issuance Date of this Note, (iv) shall
have the same rights and conditions as this Note, and (v) shall represent
accrued and unpaid Interest and Late Charges and other increases to the
Outstanding Balance of the Note as permitted hereunder from the Issuance Date.

17.

REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF.
The remedies, including all penalties, fees, and collection costs, provided for
in this Note shall be cumulative and in addition to all other remedies available
under this Note and any of the other Transaction Documents at law or in equity
(including a decree of specific performance and/or other injunctive relief), and
nothing herein shall limit the Holder’s right to pursue actual and consequential
damages for any failure by the Company to comply with the terms of this Note.
The Company covenants to the Holder that there shall be no characterization
concerning this instrument other than as expressly provided herein. Amounts set
forth or provided for herein with respect to payments, conversion and the like
(and the computation thereof) shall be the amounts to be received by the Holder
and shall not, except as expressly provided herein, be subject to any other
obligation of the Company (or the performance thereof). The Company acknowledges
that a breach by it of its obligations hereunder will cause irreparable harm to
the Holder and that the remedy at law for any such breach may be inadequate. The
Company therefore agrees that, in the event of any such breach or threatened
breach, the Holder shall be entitled, in addition to all other available
remedies, to an injunction restraining any such breach or any such threatened
breach, without the necessity of showing economic loss and without any bond or
other security being required. The Company shall provide all information and
documentation to the Holder that is requested by the Holder to enable the Holder
to confirm the Company’s compliance with the terms and conditions of this Note
(including, without limitation, compliance with Section 7).

18.

PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note is placed
in the hands of an attorney for collection or enforcement or is collected or
enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note, then the Company shall pay the costs incurred by the Holder for
such collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, without limitation,
attorneys’ fees and disbursements. The Company expressly acknowledges and agrees
that no amounts due under this Note shall be affected, or limited, by the fact
that the Purchase Price paid for this Note was less than the Original Principal
Amount hereof.

19.

CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted by the
Company and the Holder and shall not be construed against any Person as the
drafter hereof. The headings of this Note are for convenience of reference and
shall not form part of, or affect the interpretation of, this Note. Terms used
in this Note but defined in the other Transaction Documents shall have the
meanings ascribed to such terms on the Initial Closing Date in such other
Transaction Documents unless otherwise consented to in writing by the Holder.





20













 

20.

FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the Holder
in the exercise of any power, right or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. No waiver shall be effective unless it is in writing
and signed by an authorized representative of the waiving party.

21.

DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Conversion Price, Conversion Rate, the Closing Bid Price, the Closing Sale Price
or fair market value (as the case may be) or the arithmetic calculation of
Conversion Shares or the applicable Redemption Price (as the case may be), the
Company or the Holder (as the case may be) shall submit the disputed
determinations or arithmetic calculations (as the case may be) via facsimile
(i) within two (2) Business Days after receipt of the applicable notice giving
rise to such dispute to the Company or the Holder (as the case may be) or
(ii) if no notice gave rise to such dispute, at any time after the Holder
learned of the circumstances giving rise to such dispute (including, without
limitation, as to whether any issuance or sale or deemed issuance or sale was an
issuance or sale or deemed issuance or sale of Excluded Securities). If the
Holder and the Company are unable to agree upon such determination or
calculation within two (2) Business Days of such disputed determination or
arithmetic calculation (as the case may be) being submitted to the Company or
the Holder (as the case may be), then the Company shall, within two (2) Business
Days, submit via facsimile (a) the disputed determination of the Conversion
Price, the Closing Bid Price, the Closing Sale Price or fair market value (as
the case may be) to an independent, reputable investment bank selected by the
Holder or (b) the disputed arithmetic calculation of the Conversion Shares or
any Redemption Price (as the case may be) to the Company’s independent, outside
accountant. The Company shall cause at its expense the investment bank or the
accountant (as the case may be) to perform the determinations or calculations
(as the case may be) and notify the Company and the Holder of the results no
later than ten (10) Business Days from the time it receives such disputed
determinations or calculations (as the case may be). Such investment bank’s or
accountant’s determination or calculation with respect to the disputes set forth
in this Section 21 (as the case may be) shall be binding upon all parties absent
demonstrable error.

22.

NOTICES; PAYMENTS.

22.1.

Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with the
subsection of the Purchase Agreement titled “Notices.“  The Company shall
provide the Holder with prompt written notice of all actions taken pursuant to
this Note, including in reasonable detail a description of such action and the
reason therefore. Without limiting the generality of the foregoing, the Company
will give written notice to the Holder (i) immediately upon any adjustment of
the Conversion Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least fifteen (15) days prior to the
date on which the Company closes its books or takes a record (A) with respect to
any dividend or distribution upon the Common Stock, (B) with respect to any
grant, issuances, or sales of any Options, Convertible Securities or rights to
purchase stock, warrants, securities or other property to all holders of shares
of Common Stock, or (C) for determining rights to vote with respect to any
Fundamental Transaction, dissolution or liquidation, provided in each case that
such information shall be made known to the public prior to or in conjunction
with such notice being provided to the Holder.

22.2.

Currency. All dollar amounts referred to in this Note are in United States
Dollars (“U.S. Dollars”), and all amounts owing under this Note shall be paid in
U.S. Dollars. All amounts denominated in other currencies (if any) shall be
converted into the U.S. Dollar equivalent amount in accordance with the Exchange
Rate on the date of calculation. “Exchange Rate” means, in relation to any
amount of currency to be converted into U.S. Dollars pursuant to this Note, the
U.S. Dollar exchange rate as published in The Wall Street Journal on the
relevant date of calculation (it being understood and agreed that where an
amount is calculated with reference to, or over, a period of time, the date of
calculation shall be the final date of such period of time).


21

 

22.3.

Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, unless otherwise expressly set forth herein, such
payment shall be made in lawful money of the United States of America by a
certified check drawn on the account of the Company and sent via overnight
courier service to such Person at such address as previously provided to the
Company in writing (which address, in the case of the Holder, shall initially be
as set forth in Section 13.18 of the Purchase Agreement), provided that the
Holder may elect to receive a payment of cash via wire transfer of immediately
available funds by providing the Company with prior written notice setting out
such request and the Holder’s wire transfer instructions. Whenever any amount
expressed to be due by the terms of this Note is due on any day which is not a
Business Day, the same shall instead be due on the next succeeding day which is
a Business Day. Any amount due under the Transaction Documents which is not paid
when due shall result in a late charge being incurred and payable by the Company
in an amount equal to interest on such amount at the rate of eighteen percent
(18%) per annum from the date such amount was due until the same is paid in full
(“Late Charge”).

23.

CANCELLATION. After repayment in full of the entire Outstanding Balance, this
Note shall automatically be deemed canceled, shall be surrendered to the Company
for cancellation and shall not be reissued.

24.

WAIVER OF NOTICE. To the extent permitted by law, the Company hereby irrevocably
waives demand, notice, presentment, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note and the Purchase Agreement.

25.

GOVERNING LAW. This Note shall be construed and enforced in accordance with, and
all questions concerning the construction, validity, interpretation and
performance of this Note shall be governed by, the internal laws of the State of
Utah, without giving effect to any choice of law or conflict of law provision or
rule (whether of the State of Utah or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of Utah.
The Company hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of Salt Lake City for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. In the event that any provision of this Note is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this Note.
Nothing contained herein shall be deemed or operate to preclude the Holder from
bringing suit or taking other legal action against the Company or any of its
Subsidiaries in any other jurisdiction to collect on the Company’s obligations
to the Holder, to realize on any collateral or any other security for such
obligations, or to enforce a judgment or other court ruling in favor of the
Holder. THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION
CONTEMPLATED HEREBY.





22













26.

SEVERABILITY. If any provision of this Note is prohibited by law or otherwise
determined to be invalid or unenforceable by a court of competent jurisdiction,
the provision that would otherwise be prohibited, invalid or unenforceable shall
be deemed amended to apply to the broadest extent that it would be valid and
enforceable, and the invalidity or unenforceability of such provision shall not
affect the validity of the remaining provisions of this Note so long as this
Note as so modified continues to express, without material change, the original
intentions of the parties as to the subject matter hereof and the prohibited
nature, invalidity or unenforceability of the provision(s) in question does not
substantially impair the respective expectations or reciprocal obligations of
the parties or the practical realization of the benefits that would otherwise be
conferred upon the parties.  The parties will endeavor in good faith
negotiations to replace the prohibited, invalid or unenforceable provision(s)
with a valid provision(s), the effect of which comes as close as possible to
that of the prohibited, invalid or unenforceable provision(s).

27.

UNCONDITIONAL OBLIGATION. Subject to the terms of the Purchase Agreement, no
provision of this Note shall alter or impair the obligation of the Company,
which is absolute and unconditional, to pay the principal of, and interest on,
this Note at the time, place, and rate, and in the coin or currency or where
contemplated herein in shares of its Common Stock, as applicable, as herein
prescribed.  This Note is the direct obligation of the Company.

28.

CERTAIN DEFINITIONS. For purposes of this Note, the following terms shall have
the following meanings:

28.1.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person, it being understood for purposes of this definition that “control” of a
Person means the power directly or indirectly either to vote 10% or more of the
stock having ordinary voting power for the election of directors of such Person
or direct or cause the direction of the management and policies of such Person
whether by contract or otherwise.

28.2.

“Approved Stock Plan” means any stock option plan which has been approved by the
Board of Directors of the Company, pursuant to which the Company’s securities
may be issued to any employee, officer or director for services provided to the
Company.

28.3.

“Black Scholes Consideration Value” means the value of the applicable Option or
Convertible Security (as the case may be) as of the date of issuance thereof
calculated using the Black Scholes Option Pricing Model obtained from the “OV”
function on Bloomberg utilizing (i) an underlying price per share equal to the
Closing Sale Price of the Common Stock on the Trading Day immediately preceding
the public announcement of the execution of definitive documents with respect to
the issuance of such Option or Convertible Security (as the case may be), (ii) a
risk-free interest rate corresponding to the U.S. Treasury rate for a period
equal to the remaining term of such Option or Convertible Security (as the case
may be) as of the date of issuance of such Option or Convertible Security (as
the case may be), and (iii) an expected volatility equal to the greater of 100%
and the 100 day volatility obtained from the HVT function on Bloomberg
(determined utilizing a 365 day annualization factor) as of the Trading Day
immediately following the date of issuance of such Option or Convertible
Security (as the case may be).

28.4.

“Bloomberg” means Bloomberg, L.P.

28.5.

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in the City of Chicago are authorized or required by law to
remain closed.





23













28.6.

“Closing Bid Price” and “Closing Sale Price” means, for any security as of any
date, the last closing bid price and last closing trade price, respectively, for
such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price (as the case may be)
then the last bid price or last trade price, respectively, of such security
prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the “pink sheets” by Pink OTC Markets Inc.
(formerly Pink Sheets LLC). If the Closing Bid Price or the Closing Sale Price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Closing Bid Price or the Closing Sale Price (as the case may be) of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
in accordance with the procedures in Section 21. All such determinations shall
be appropriately adjusted for any stock dividend, stock split, stock combination
or other similar transaction during such period.

28.7.

“Common Stock” means (i) the Company’s shares of Class A Common Stock, $0.0001
par value per share, and (ii) any capital stock into which such common stock
shall have been changed or any share capital resulting from a reclassification
of such common stock.

28.8.

“Contingent Obligation” means as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

28.9.

“Conversion Share Ratio” means as to any applicable Installment Date, the
quotient of (i) the number of Pre-Installment Conversion Shares delivered in
connection with such Installment Date divided by (ii) the number of
Post-Installment Conversion Shares applicable to such Installment Date.

28.10.

“Conversion Shares” means shares of Common Stock issuable by the Company upon
the conversion of this Note, including without limitation, Section 3 Conversion
Shares, Pre-Installment Conversion Shares, Post-Installment Conversion Shares,
Pre-Installment Certificated Shares, and Post-Installment Certificated Shares.

28.11.

“Convertible Securities” means any stock, preferred stock, stock appreciation
rights, phantom stock, equity related rights, equity linked rights, or other
security (other than Options) that is at any time and under any circumstances,
directly or indirectly, convertible into, exercisable or exchangeable for, or
which otherwise entitles the holder thereof to acquire, any shares of Common
Stock.

28.12.

“Current Subsidiary” means any Person in which the Company on the Issuance Date,
directly or indirectly, (i) owns any of the outstanding capital stock or holds
any equity or similar interest of such Person or (ii) controls or operates all
or any part of the business, operations or administration of such Person, and
all of the foregoing, collectively, “Current Subsidiaries.”





24













28.13.

“Deemed Issuance” means both a Deemed Conversion Issuance as defined in Section
3.3(b) hereof, and a Deemed Installment Issuance as defined in Section 8.5
hereof.

28.14.

“Default Conversion Price” means, with respect to a particular date of
determination, the lower of (i) the Conversion Price then in effect and (ii) the
Market Price as of the specified Installment Notice Due Date or the Installment
Date, as applicable. All such determinations to be appropriately adjusted for
any stock split, stock dividend, stock combination or other similar transaction
during any applicable Measuring Period.

28.15.

“Eligible Market” means The New York Stock Exchange, NYSE Amex, the Nasdaq
Global Select Market, the Nasdaq Global Market, the Nasdaq Capital Market, the
OTC Bulletin Board, the OTCQX or the OTCQB, or the Principal Market.

28.16.

“Equity Conditions” means: (i) with respect to the applicable date of
determination, all of the Conversion Shares are freely tradable under Rule 144
or without the need for registration under any applicable federal or state
securities laws (in each case, disregarding any limitation on conversion of this
Note); (ii) on each day during the period beginning one month prior to the
applicable date of determination and ending on and including the applicable date
of determination (the “Equity Conditions Measuring Period”), the Common Stock
(including all of the Conversion Shares) is listed or designated for quotation
(as applicable) on an Eligible Market and shall not have been suspended from
trading on an Eligible Market (other than suspensions of not more than two
(2) days and occurring prior to the applicable date of determination due to
business announcements by the Company); (iii) on each day during the Equity
Conditions Measuring Period, the Company shall have delivered all shares of
Common Stock issuable upon conversion of this Note on a timely basis as set
forth in Section 3 hereof and all other shares of capital stock required to be
delivered by the Company on a timely basis as set forth in the other Transaction
Documents; (iv) any shares of Common Stock to be issued in connection with the
event requiring determination may be issued in full without exceeding the
Maximum Percentage set forth in Section 3.4 hereof (the Holder acknowledges that
the Company shall be entitled to assume that the Holder holds no Shares of
Common Stock absent written notice from the Holder to the contrary); (v) any
shares of Common Stock to be issued in connection with the event requiring
determination may be issued in full without violating the rules or regulations
of the Eligible Market on which the Common Stock is then listed or designated
for quotation (as applicable); (vi) on each day during the Equity Conditions
Measuring Period, no public announcement of a pending, proposed or intended
Fundamental Transaction shall have occurred which has not been abandoned,
terminated or consummated; (vii) the Company shall have no knowledge of any fact
that would reasonably be expected to cause any of the Conversion Shares to not
be freely tradable without the need for registration under any applicable state
securities laws (in each case, disregarding any limitation on conversion of this
Note); (viii) on each day during the Equity Conditions Measuring Period, the
Company otherwise shall have been in material compliance with each, and shall
not have breached any, term, provision, covenant, representation or warranty of
any Transaction Document; (ix) without limiting clause (viii) above, on each day
during the Equity Conditions Measuring Period, there shall not have occurred an
Event of Default or an event that with the passage of time or giving of notice
would constitute an Event of Default; (x) the Company shall remain DTC and DWAC
eligible as of each applicable Installment Date and the Company Installment
Notice Date; (xi) on each Installment Date, the average and median daily dollar
volume of the Common Stock on its Principal Market for the previous 23 Trading
Days shall be greater than $30,000.00; and (xii) the ten (10) day average VWAP
of the Common Stock is greater than $0.01.  

28.17.

“Equity Conditions Failure” means, with respect to a particular date of
determination, that on any day during the period commencing twenty (20) Trading
Days immediately prior to such date of determination, the Equity Conditions have
not been satisfied (or waived in writing by the Holder).





25













28.18.

“Excluded Securities” means any shares of Common Stock, Options or Convertible
Securities issued to: (i) to officers, directors, employees, consultants,
vendors, Affiliates (subject to limitation below) or associates of the Company
for bona fide goods or services received by the Company; (ii) in connection with
mergers, acquisitions, strategic licensing arrangements, strategic business
partnerships or joint ventures, in each case with Persons other than Affiliates
and otherwise on an arm’s-length basis, the purpose of which is not to raise
additional capital and which are not Fundamental Transactions; provided, that
such third parties are not granted any registration rights; (iii) any sale of
securities under that Investment Agreement between the Company and Centurion
Private Equity, LLC dated April 5, 2011, or (iv) any issuance of the Company’s
7% two year convertible promissory notes as described in Note 8 to its audit
report for the fiscal year ended December 31, 2010, or issuance of shares of its
Common Stock upon conversion of such notes; or (v) any shares of Common Stock
issuable upon exercise or conversion of Options or Convertible Securities that
are themselves Excluded Securities. Notwithstanding the foregoing, Excluded
Securities does not include Common Stock, Options or Convertible Securities
issued to Affiliates for a price less than the average Closing Bid Price for the
five (5) Trading Days preceding the applicable issuance.

28.19.

“Fundamental Transaction” means that (i) (1) the Company or any of its
Subsidiaries shall, directly or indirectly, in one or more related transactions,
consolidate or merge with or into (whether or not the Company or any of its
Subsidiaries is the surviving corporation) any other Person, or (2) the Company
or any of its Significant Subsidiaries shall, directly or indirectly, in one or
more related transactions, sell, lease, license, assign, transfer, convey or
otherwise dispose of all or substantially all of its respective properties or
assets to any other Person, or (3) the Company or any of its Subsidiaries shall,
directly or indirectly, in one or more related transactions, allow any other
Person to make a purchase, tender or exchange offer that is accepted by the
holders of more than 50% of the outstanding shares of Voting Stock of the
Company (not including any shares of Voting Stock of the Company held by the
Person or Persons making or party to, or associated or affiliated with the
Persons making or party to, such purchase, tender or exchange offer), or (4) the
Company or any of its Subsidiaries shall, directly or indirectly, in one or more
related transactions, consummate a stock or share purchase agreement or other
business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with any other Person
whereby such other Person acquires more than 50% of the outstanding shares of
Voting Stock of the Company (not including any shares of Voting Stock of the
Company held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons making or party to, such stock
or share purchase agreement or other business combination), or (5) the Company
or any of its Subsidiaries shall, directly or indirectly, in one or more related
transactions, reorganize, recapitalize or reclassify the Common Stock, or
(ii) any “person” or “group” (as these terms are used for purposes of Sections
13(d) and 14(d) of the 1934 Act and the rules and regulations promulgated
thereunder) is or shall become the “beneficial owner” (as defined in Rule 13d-3
under the 1934 Act), directly or indirectly, of 50% of the aggregate ordinary
voting power represented by issued and outstanding Voting Stock of the Company.
Notwithstanding anything in this Section to the contrary, the acquisition of
additional shares of Common Stock by  Pierre Quilliam will in no event be
considered a Fundamental Transaction.

28.20.

“GAAP” means United States generally accepted accounting principles,
consistently applied.

28.21.

“Indebtedness” of any Person means, without duplication (i) all indebtedness for
borrowed money, (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services, including, without limitation,
“capital leases” in accordance with GAAP (other than trade payables entered into
in the ordinary course of business), (iii) all reimbursement or payment
obligations with respect to letters of credit, surety bonds and other similar
instruments, (iv) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses, (v) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to any property
or assets acquired with the proceeds of such indebtedness (even though the
rights and remedies of the seller or bank under such agreement in the event of
default are limited to repossession or sale of such property), (vi) all monetary
obligations under any leasing or similar arrangement which, in connection with
GAAP, consistently applied for the periods covered thereby, is classified as a
capital lease, (vii) all indebtedness referred to in clauses (i) through (vi)
above secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any mortgage, lien, pledge,
charge, security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (viii) all Contingent Obligations in
respect of indebtedness or obligations of others of the kinds referred to in
clauses (i) through (vii) above.





26













 

28.22.

 “Installment Amount” means the greater of (i) $47,208.33 (566,500 ÷ 12), plus
the sum of any accrued and unpaid Interest as of the applicable Installment Date
under this Note and accrued and unpaid Late Charges, if any, under this Note as
of the applicable Installment Date, and any other amounts accruing or owing to
Holder under this Note as of such Installment Date, or (ii) the then Outstanding
Balance divided by the number of Installment Dates remaining prior to the
Maturity Date. In the event the Holder shall sell or otherwise transfer any
portion of this Note, the transferee shall be allocated a pro rata portion of
each unpaid Installment Amount hereunder.  

28.23.

“Installment Date” means the Initial Installment Date and the last day of each
of the next eleven (11) calendar months following the month during which the
Initial Installment Date occurs; provided, however, that if the Outstanding
Balance is not paid on the Maturity Date, then in addition to any remedies
available under the Transaction Documents, the Installment Dates will continue
on the same day of each calendar month until the Outstanding Balance is paid in
full, thus requiring the Company to continue to provide Company Installment
Notices to the Holder pursuant to Section 8 hereof.

28.24.

“Market Price” means 80% of the arithmetic average of the three (3) lowest VWAPs
of the shares of Common Stock during the twenty (20) consecutive Trading Day
period on the Trading Day immediately preceding the date of such determination
(the “Measuring Period”); provided, however, that if the arithmetic average of
the three (3) lowest VWAPs of the shares of Common Stock during any twenty (20)
consecutive Trading Day Period is less than $0.0199, then “70%” shall thereafter
be permanently substituted for “80%” immediately above in this definition of
Market Price.  All such determinations are to be appropriately adjusted for any
stock split, stock dividend, stock combination or other similar transaction
during such Measuring Period.

28.25.

“Maturity Date” shall mean the date that is eighteen (18) months following the
Issuance Date; provided, however, the Maturity Date may be extended at the
option of the Holder (i) in the event that, and for so long as, an Event of
Default shall have occurred and be continuing or any event shall have occurred
and be continuing that with the passage of time and the failure to cure would
result in an Event of Default or (ii) through the date that is twenty
(20) Business Days after the consummation of a Fundamental Transaction in the
event that a Fundamental Transaction is publicly announced or a Fundamental
Transaction Notice is delivered prior to the Maturity Date, provided further
that if a Holder elects to convert some or all of this Note pursuant to
Section 3 hereof, and the Conversion Amount would be limited pursuant to Section
3.4 hereunder, the Maturity Date shall automatically be extended until such time
as such provision shall not limit the conversion of this Note.

28.26.

“New Subsidiary” means, as of any date of determination, any Person in which the
Company after the Issuance Date, directly or indirectly, (i) owns or acquires
any of the outstanding





27













capital stock or holds any equity or similar interest of such Person or (ii)
controls or operates all or any part of the business, operations or
administration of such Person, and all of the foregoing, collectively, “New
Subsidiaries.”

28.27.

“Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

28.28.

“Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.

28.29.

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity or a government or any department or agency thereof.

28.30.

“Post-Installment Conversion Shares” means that number of shares of Common Stock
that would be required to be delivered pursuant to Section 8 on an applicable
Installment Date without taking into account the delivery of any Pre-Installment
Conversion Shares. The Post-Installment Conversion Shares are equal to the
quotient of (i) the Company Conversion Amount divided by (ii) the Conversion
Price as of the applicable Installment Date.

28.31.

 “Pre-Installment Conversion Price” means, with respect to a particular date of
determination, the lower of (i) the Conversion Price then in effect and (ii) the
Market Price for the applicable Company Installment Notice Date. All such
determinations to be appropriately adjusted for any stock split, stock dividend,
stock combination or other similar transaction during any applicable Measuring
Period.

28.32.

“Pre-Installment Conversion Shares” means the number of shares of Common Stock
to be delivered pursuant to Section 8.1 on the date of the applicable Company
Installment Notice. The Pre-Installment Conversion Shares are equal to the
quotient of (i) the Company Conversion Amount divided by (ii) the
Pre-Installment Conversion Price as of the applicable date of the Company
Installment Notice.

28.33.

“Principal Market” means the OTCBB.

28.34.

“Purchase Agreement” means that certain securities purchase agreement, dated as
of the Issuance Date, by and between the Company and the Holder pursuant to
which the Company issued this Note, as may be amended from time to time.

28.35.

“Registration Statement” means a registration statement of the Company under the
Securities Act of 1933, as amended, covering Registrable Securities on Form S-3,
if the Company is then eligible to file using such form, and if not eligible, on
Form S-1 or other appropriate form.

28.36.

“Redemption Notices” means, collectively, Event of Default Redemption Notices
and Fundamental Transaction Redemption Notices, and each of the foregoing,
individually, a “Redemption Notice.”

28.37.

“Redemption Premium” means 125%.





28













28.38.

“Redemption Prices” means, collectively, Event of Default Redemption Prices, the
Fundamental Transaction Redemption Prices and the Company Installment Redemption
Prices, and each of the foregoing, individually, a “Redemption Price.”

28.39.

“SEC” means the United States Securities and Exchange Commission or the
successor thereto.

28.40.

“Subsidiaries” means, as of any date of determination, collectively, all Current
Subsidiaries and all New Subsidiaries, and each of the foregoing, individually,
a “Subsidiary.”

28.41.

“Successor Entity” means the Person, which may be the Company, formed by,
resulting from or surviving any Fundamental Transaction or the Person with which
such Fundamental Transaction shall have been made, provided that if such Person
is not a publicly traded entity whose common stock or equivalent equity security
is quoted or listed for trading on an Eligible Market, Successor Entity shall
mean such Person's Parent Entity.

28.42.

 “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded, provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time) unless such day is otherwise designated
as a Trading Day in writing by the Holder.

28.43.

“Voting Stock” of a Person means capital stock of such Person of the class or
classes pursuant to which the holders thereof have the general voting power to
elect, or the general power to appoint, at least a majority of the board of
directors, managers, trustees or other similar governing body of such Person
(irrespective of whether or not at the time capital stock of any other class or
classes shall have or might have voting power by reason of the happening of any
contingency).

28.44.

“VWAP” means, for any security as of any date, the dollar volume-weighted
average price for such security on the Principal Market (or, if the Principal
Market is not the principal trading market for such security, then on the
principal securities exchange or securities market on which such security is
then traded) during the period beginning at 9:30:01 a.m., New York time, and
ending at 4:00:00 p.m., New York time, as reported by Bloomberg through its
“Volume at Price” function or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New York time, as
reported by Bloomberg, or, if no dollar volume-weighted average price is
reported for such security by Bloomberg for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such security as reported in the “pink sheets” by Pink OTC Markets
Inc. (formerly Pink Sheets LLC). If the VWAP cannot be calculated for such
security on such date on any of the foregoing bases, the VWAP of such security
on such date shall be the fair market value as mutually determined by the
Company and the Holder. If the Company and the Holder are unable to agree upon
the fair market value of such security, then such dispute shall be resolved in
accordance with the procedures in Section 21. All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during such period.





29













29.

DISCLOSURE. Upon receipt or delivery by the Company of any notice in accordance
with the terms of this Note, unless the Company has in good faith determined
that the matters relating to such notice do not constitute material, non-public
information relating to the Company or any of its Subsidiaries, the Company
shall within one (1) Business Day after any such receipt or delivery publicly
disclose such material, non-public information on a Current Report on Form 8-K
or otherwise. In the event that the Company believes that a notice contains
material, non-public information relating to the Company or any of its
Subsidiaries, the Company so shall indicate to such Holder contemporaneously
with delivery of such notice, and in the absence of any such indication, the
Holder shall be allowed to presume that all matters relating to such notice do
not constitute material, non-public information relating to the Company or its
Subsidiaries.

30.

MAXIMUM PAYMENTS. Nothing contained in this Note shall, or shall be deemed to,
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest required to be paid or other charges under this Note exceeds the
maximum permitted by such law, any payments in excess of such maximum shall be
credited against amounts owed by the Company to the Holder and thus refunded to
the Company.

[Remainder of page intentionally left blank]





30













IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.




THE COMPANY:




SILVER FALCON MINING, INC.







By:

Name: Pierre Quilliam

Title: Chief Executive Officer




ACKNOWLEDGED, ACCEPTED AND AGREED:




ILIAD RESEARCH AND TRADING, LP




By:  Iliad Management, LLC, its General Partner




By: Fife Trading, Inc., its Manager







By: _________________________

       

       

        John M. Fife, President

   





[Signature page to Secured Convertible Promissory Note]













EXHIBIT A




ILIAD RESEARCH AND TRADING, LP

303 East Wacker Drive, Suite 1200

Chicago, Illinois 60601







Silver Falcon Mining, Inc.

Date:  

Attn: Tom Ridenour, CFO

2520 Manatee Ave. West, Suite #200

Bradenton, Florida 34205

CONVERSION NOTICE

The above-captioned Holder hereby gives notice to Silver Falcon Mining, Inc., a
Delaware corporation (the “Company”), pursuant to that certain Convertible
Promissory Note made by the Company in favor of the Holder on March 30, 2012
(the “Note”), that the Holder elects to convert the portion of the Note balance
set forth below into fully paid and non-assessable shares of Common Stock of the
Company as of the date of conversion specified below.  Said conversion shall be
based on the Conversion Price set forth below.  In the event of a conflict
between this Conversion Notice and the Note, the Note shall govern, or, in the
alternative, at the election of the Holder in its sole discretion, the Holder
may provide a new form of Conversion Notice to conform to the Note.

A.

Date of conversion:

____________

B.

Conversion #:

 

 ____________

C.

Conversion Amount:

 ____________

D.

Conversion Price:  _______________

E.

Section 3 Conversion Shares:  _______________ (C divided by D)

F.

Remaining Outstanding Balance of Note:  ____________




$_________________ of the Conversion Amount converted hereunder shall be
deducted from the Installment Amount(s) relating to the following Installment
Date(s): __________________________________________.




Please transfer the Section 3 Conversion Shares electronically (via DWAC) to the
following account:

Broker:  

Address:

DTC#:  

Account #:  

Account Name:  




Sincerely,




Holder: Iliad Research and Trading, LP




By: Iliad Management, LLC, its General Partner




By: Fife Trading, Inc., its Manager







By:

John M. Fife, President























EXHIBIT B
ACKNOWLEDGMENT




The Company hereby acknowledges this Conversion Notice and hereby directs
_______________ to issue the above indicated number of shares of Common Stock in
accordance with the Transfer Agent Letter dated March 30, 2012 from the Company
and acknowledged and agreed to by Pierre Quilliam.

 

SILVER FALCON MINING, INC.







By: ________________________

Name: Pierre Quilliam

Title: Chief Executive Officer


















